OPINION OF THE COURT
Per Curiam.
Respondent Mitchel B. Nerenberg was admitted, as Mitchel Bruce Nerenberg, to the practice of law in the Second Judicial Department on October 22, 1975.
*100At all times relevant herein, respondent has maintained an office for the practice of law in the First Department.
Mr. Nerenberg has submitted an affidavit of resignation to the Departmental Disciplinary Committee wherein he admits he engaged in professional misconduct by improperly removing funds from his escrow account.
Further, respondent states that he could not successfully defend himself against the charges now under investigation, and that he is also aware of other complaints filed against him.
The affidavit of resignation fully complies with section 603.11 of the court’s Rules Governing the Conduct of Attorneys (22 NYCRR). The Departmental Disciplinary Committee recommends that respondent’s resignation be accepted, and that respondent be disbarred.
Accordingly, respondent’s affidavit of resignation is accepted, the petition of the Departmental Disciplinary Committee is granted, and respondent’s name is stricken from the roll of attorneys and counselors-at-law.
Ross, J. P., Rosenberger, Ellerin, Wallach and Rubin, JJ., concur.
Respondent’s resignation from practice as an attorney and counselor-at-law in the State of New York is accepted and his name stricken from the roll of attorneys and counselors-at-law in the State of New York, effective November 8,1990.